{¶ 1} The judgment of the court of appeals is affirmed on the authority of State v. Howard, 134 Ohio St.3d 467, 2012-Ohio-5738, 983 N.E.2d 341.
O’Connor, C.J., and Pfeifer, Lundberg Stratton, O’Donnell, Lanzinger, Cupp, and McGee Brown, JJ., concur.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Daniel T. Van and James M. Rice, Assistant Prosecuting Attorneys, for appellant.
Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney, Assistant Public Defender, for appellee.